The bureau and the Court of Common Pleas both found that Mrs. Grady suffered an injury arising out of and in the course of her employment.
It appears that on the morning of February 21st, 1936, on a driveway leading into the defendant's premises long used by employes for ingress and egress, while the petitioner was on her way to work she slipped and fell on ice and paper sustaining the injuries for which compensation was had. For such an injury there may be recovery. Gullo v. American Lead Pencil Co.,118 N.J.L. 445. The findings of fact by two concurring tribunals are not to be lightly disturbed. Mountain Ice Co. v. Durkin,6 N.J. Mis. R. 1111. Because the accident happened before the actual time of commencement *Page 136 
of work would not defeat recovery. Terlecki v. Strauss,85 N.J.L. 454; affirmed, 86 Id. 708. It appears that old employes of whom the petitioner was one came early with the knowledge and approval of the employer, utilizing their time in cleaning up their machines preparatory to the commencement of work.
The judgment will be affirmed.